      Case 3:18-cr-05558-DMS Document 176 Filed 01/15/21 PageID.502 Page 1 of 1




 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7
     UNITED STATE OF AMERICA,                       Case No.: 18-CR-5558-DSM-1
 8
 9                    Plaintiff,                    ORDER REGARDING
     v.                                             DEFENDANT’S UNOPPOSED
10                                                  MOTION TO CONTINUE
11   ANGELINA GONZALEZ (3),                         DEFENDANT’S SURRENDER
                                                    DATE
12
                      Defendant.
13
14
15
16
17           Upon application, for good cause shown, Defendant Angelina Gonzalez’s
18   motion for an order to continue Defendant’s self-surrender date is GRANTED.
19           The Court orders as follows:
20        1. Defendant’s self-surrender date scheduled for January 25, 2021 is vacated.
21        2. Defendant’s self-surrender date is now scheduled for April 2, 2021.
22
          3. Bond Exoneration Hearing is reset for April 9, 2021.
23
             IT IS SO ORDERED.
24
25
               1/15/2021
     Dated: ____________                     ________________________________
26                                           HONORABLE DANA M. SABRAW
27
28



                                                1
